Citation Nr: 1431200	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  10-18 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability.

2.  Entitlement to service connection for right and left knee disabilities, with degenerative joint disease.

3.  Entitlement to service connection for heart disease.

4.  Whether new and material evidence has been received to reopen a claim of service connection for renal failure (and underlying glomerulonephritis).

5.  Whether new and material evidence has been received to reopen a claim of service connection for non-specific monoclonal gammopathy.

6.  Whether new and material evidence has been received to reopen a claim of service connection for interstitial pneumonitis.

7.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension. 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1964 to June 1966, with service in Vietnam.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In January 2014, a videoconference hearing was held before the undersigned; a transcript is in the record.

During the videoconference hearing, the Veteran raised the issue of service connection for bronchiectasis.  The RO included bronchiectasis as part and parcel of the petition to reopen a claim of service connection for interstitial pneumonitis.  However, when a final agency decision denies a claim based on a particular diagnosis, any subsequent other diagnosis is to be considered a separate claim.  see Clemons v. Shinseki, 23 Vet. App. 1, 7 (2009) (citing Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008)).  

The Board does not have jurisdiction over a claim of service connection for bronchiectasis (because it has not yet been adjudicated as a separate de novo claim by the Agency of Original Jurisdiction (AOJ)).  Such claim is referred to the AOJ for appropriate action.  Additionally, information received by the Board while this appeal was pending reflects that the Veteran has filed new claims seeking service connection for hearing loss and tinnitus.  Those issues likewise are referred to the AOJ for appropriate action.

The issues of service connection for renal failure (and underlying glomerulonephritis), non-specific monoclonal gammopathy, interstitial pneumonitis, and hypertension (on de novo review), and for right and left knee disabilities, with degenerative joint disease, and heart disease are REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  On the record during his January 2014 Board hearing, the Veteran withdrew his appeal seeking service connection for a gastrointestinal disability; there is no question of fact or law remaining before the Board regarding this matter.

2.  An unappealed March 2001 rating decision denied the Veteran  service connection for renal failure (and underlying glomerulonephritis), non-specific monoclonal gammopathy, interstitial pneumonitis, and hypertension based on findings that such disabilities were not related to his service; a subsequent unappealed February 2006 rating decision denied the Veteran's petition to reopen such claims.

3.  Evidence received since the February 2006 rating decision includes opinions relating the Veteran's renal failure (and underlying glomerulonephritis), non-specific monoclonal gammopathy, interstitial pneumonitis, and hypertension to his service; relates to the unestablished facts necessary to substantiate claims of service connection for such disabilities; and raises a reasonable possibility of substantiating such claims.

CONCLUSIONS OF LAW

1.  With respect to the Veteran's claim seeking service connection for a gastrointestinal disability, the criteria for withdrawal of a substantive appeal are met; the Board has no further jurisdiction in such matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  New and material evidence has been received, and the claims of service connection for renal failure (and underlying glomerulonephritis), non-specific monoclonal gammopathy, interstitial pneumonitis, and hypertension may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits and applies to the instant claim.  Inasmuch as the Veteran expressed his intent to withdraw his appeal seeking service connection for a gastrointestinal disability, and as this decision grants the remaining benefit sought by reopening the claims based on receipt of new and material evidence, there is no reason to belabor the impact of the VCAA since any notice defect or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

Service Connection for Gastrointestinal Disability

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  The withdrawal of an appeal must be either in writing or on the record at a hearing.  38 C.F.R. § 20.204.  Withdrawal can be by the appellant or by his/her representative.  Id.

On the record at the January 2014 videoconference hearing, the Veteran withdrew his appeal seeking service connection for a gastrointestinal disability.  Thus, there remains no allegation of error of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board has no further jurisdiction to review an appeal on this matter and the appeal must be dismissed.

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 C.F.R. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003). 

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

A March 2001 rating decision denied the Veteran's original claims of service connection for renal failure (and underlying glomerulonephritis), non-specific monoclonal gammopathy, interstitial pneumonitis, and hypertension based on findings that such disabilities were not related to the Veteran's service.  He did not appeal the decision, and it became final.  38 U.S.C.A. § 7105.  A subsequent February 2006 rating decision denied the Veteran's request to reopen such claims.
Evidence of record at the time of the February 2006 rating decision included service treatment records, private treatment records, and a VA examination, none of which showed or suggested a nexus between the Veteran's claimed disabilities and his service.  As the claims were previously denied based on findings that the Veteran's current disabilities are unrelated to service, for evidence to be new and material, it must relate to this unestablished fact (i.e., it must tend to show a nexus between the current disabilities and service).  

Evidence received since the February 2006 rating decision includes nexus opinions from the Veteran's private treating physicians relating his renal failure, non-specific monoclonal gammopathy, interstitial pneumonitis, and hypertension to Agent Orange exposure in service.  Consequently, and particularly in light of the "low threshold" standard under Shade, the Board finds that new and material evidence has been received, and that the claims of service connection for renal failure (and underlying glomerulonephritis), non-specific monoclonal gammopathy, interstitial pneumonitis, and hypertension must be reopened.   Shade, 24 Vet. App. at 110.


 ORDER

The appeal seeking service connection for a gastrointestinal disability is dismissed.

The appeals to reopen claims of service connection for renal failure (and underlying glomerulonephritis),  non-specific monoclonal gammopathy. interstitial pneumonitis, and hypertension are granted. 


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159.  

Service Connection for Renal Failure (and underlying Glomerulonephritis), Non-Specific Monoclonal Gammopathy, Interstitial Pneumonitis, and Hypertension

As the record contains evidence that the Veteran has the claimed disabilities, evidence of a possible etiological factor in service (Agent Orange exposure), and evidence of a nexus between the current disabilities and the exposure to Agent Orange, an examination to secure medical opinions as to whether or not there indeed is such a nexus is necessary.  

Service Connection for Right and Left Knee Disabilities, with Degenerative Joint Disease 

As the record contains a diagnosis of degenerative joint disease of both knees, the Board finds that a VA orthopedic examination to secure a medical opinion is necessary to determine whether such is related to the presumed knee trauma he would have sustained in landings on the multiple jumps required to qualify for his parachutist badge.  Additionally, at the January 2014 hearing, the Veteran requested additional time to obtain an opinion from his treating orthopedist.  As this matter is being remanded, he will be afforded the opportunity to submit such additional evidence on remand.

Service Connection for Heart Disease 

The issue of service connection for heart disease is inextricably intertwined with the Veteran's claim of service connection for hypertension, requiring concurrent adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify the provider(s) of all treatment and/or evaluation he has received for the disabilities remaining on appeal, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The AOJ should obtain complete records of all such treatment and evaluation from all providers identified by the Veteran.  

2. The AOJ should also arrange for the Veteran to be examined by an appropriate physician(s) to determine the nature and likely etiology of his diagnosed non-specific monoclonal gammopathy and interstitial pneumonitis.  The entire record must be reviewed by the examiner(s) in conjunction with the examinations.  Based on review of the record, and interview and examination of the Veteran, the examiner(s) should provide opinions that respond to the following:

Based on the factual record, please identify the likely etiology for the Veteran's diagnoses of monoclonal gammopathy and interstitial pneumonitis.  Specifically, is it at least as likely as not (a 50% or better probability) that such disabilities were incurred during his service, to include as due to exposure to Agent Orange?

Please explain the rationale for all opinions.  The examiner is asked to specifically address the nexus opinions provided by the Veteran's treating physicians, expressing agreement or disagreement with each and the rationale for the agreement or disagreement.  The examiner is also asked to comment on the medical literature submitted for the record. 

3.  The AOJ should also arrange for the Veteran to be examined by an appropriate physician(s) to determine the nature and likely etiology of his renal disease, hypertension, and cardiac disability.  The entire record must be reviewed by the examiner(s) in conjunction with the examinations.  Based on review of the record, and interview and examination of the Veteran, the examiner(s) should provide opinions that respond to the following:

(a)  Is it at least as likely as not (a 50% or better probability) that the Veteran's heart disease was incurred during his service, and specifically as due to exposure to Agent Orange?

(b) What is the likely etiology for the Veteran's hypertension?  Specifically, is it at least as likely as not (a 50% of better probability) incurred in/due to or caused by an injury or event in service?

(c) If the Veteran's heart disease is found to be etiologically related to his service, is it at least as likely as not (a 50% or better probability) that the Veteran's hypertension was caused or aggravated by his heart disease?

(d) If the Veteran's hypertension is found to be etiologically related to his service (or to a heart disease related to service), is it at least as likely as not (a 50% or better probability) that his renal disease was caused or aggravated by his hypertension?

(e) Is it at least as likely as not (a 50% or better probability) that the Veteran's renal disease is etiologically related directly to his service, to include as due to exposure to Agent Orange therein?  

(f)  If the Veteran's renal disease is found to be etiologically related to his service, is it at least as likely as not (a 50% or better probability) that his hypertension was caused or aggravated by his renal disease?

(g) Please identify (by clinical diagnosis) each heart disability entity found, specifically indicating whether such diagnosis qualifies as an ischemic heart disease.   

(h) As to any heart disability entity diagnosed that is not an ischemic heart disease, please indicate whether it is at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's service, and specifically as due to his exposure to Agent Orange therein.

(i)  If the Veteran's hypertension is found to be etiologically related to service, is it at least as likely as not (a 50% or better probability) that his current heart disability was caused or aggravated by his hypertension?

Please explain the rationale for all opinions.  The examiner is to specifically address the nexus opinions from the Veteran's treating physicians regarding renal failure and hypertension and express agreement or disagreement with the conclusions reached and the rationale for the agreement or disagreement.  The examiner is asked to specifically comment on any pertinent medical literature submitted for the record.

4. The AOJ should then arrange for the Veteran to be examined by an orthopedist with some experience with injuries due to the type of trauma associated with multiple parachute jumps to determine the nature and likely etiology of his bilateral knee disabilities.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Please identify (by medical diagnosis) each knee disability entity found.

(b) As to each knee disability entity diagnosed, please opine whether such is at least as likely as not (a 50 % or better probability) related to the Veteran's service, to include as due to his multiple parachute jumps therein. 

The explanation of rationale for these opinions should include some discussion (with reference to medical literature, if possible) regarding the impact, if any, of multiple parachute jump landings on subsequent development of degenerative changes in weight-bearing joints.

5.  The AOJ should arrange for any further development suggested by the results of that sought above, and then review the record and readjudicate the Veteran's claims seeking service connection (those reopened de novo).  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


